Citation Nr: 0801507	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-40 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent for peripheral neuritis of the left lower extremity.

2.  Entitlement to an increased rating greater than 10 
percent for peripheral neuritis of the right lower extremity.

3.  Entitlement to an increased rating greater than 10 
percent for diabetic maculopathy.

4.  Entitlement to an effective date earlier than October 29, 
2003 for increased evaluations of the bilateral upper 
extremities and diabetic maculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA, in part, requires VA to adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Here, although January and March 2006 letters were sent to 
the veteran advising him of the laws and regulations specific 
to increased rating issues and effective date issues 
respectively, the letter was sent after the September 2005 
SSOC and no subsequent readjudication was done.  The veteran 
is entitled to a letter adequately identifying the evidence 
necessary to substantiate his claims for increased ratings 
for his peripheral neuritis of the bilateral lower 
extremities and diabetic maculopathy as well as his claim of 
entitlement to an effective date earlier than October 29, 
2003, for the grant of increased ratings for his peripheral 
neuritis of the bilateral upper extremities and diabetic 
maculopathy, followed by a subsequent readjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. Apr. 5, 
2006).  

Throughout the pendency of this appeal, the veteran supplied 
numerous statements from his private doctors for the 
continuing treatment of his diabetic conditions, to include 
maculopathy and peripheral neuritis of the bilateral lower 
extremities.  These statements from Dr. Shokhoohi, Dr. 
Mahfooz, Dr. Fram and Dr. Khoury indicate on-going treatment 
for the claims on appeal throughout the years.  Aside from a 
few treatment records supplied by the veteran, the treatment 
records from these various private physicians have never been 
obtained.  The RO should make efforts to obtain these 
records. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran was afforded a VA examination for 
his peripheral neuritis and maculopathy in December 2003, 
over four years ago.  As stated above, since that time, the 
veteran has continual supplied statements from his privately 
treating physicians indicative of worsened conditions and on-
going treatment.  New VA examinations are indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent court decisions, 
and any other applicable legal precedent 
concerning the claims for increased 
ratings for bilateral peripheral neuritis 
of the lower extremities and diabetic 
maculopathy and effective dates earlier 
than October 29, 2003 for the grant of 
increased ratings for bilateral peripheral 
neuritis of the upper extremities and 
diabetic maculopathy. 

2.  Ask the veteran to provide release 
forms authorizing VA to request his 
treatment records from any and all 
privately treating doctors for his claimed 
conditions, to include Dr. Shokhoohi, Dr. 
Mahfooz, Dr. Fram and Dr. Khoury, to 
obtain any additional treatment records 
not currently in the claims file.  These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  After the above records are obtained, 
to the extent available, schedule the 
veteran for appropriate VA examinations 
for his service-connected peripheral 
neuritis of the bilateral lower 
extremities and diabetic maculopathy to 
ascertain the current severity of each 
condition.  The examiners must conduct all 
necessary tests to ascertain the 
manifestations of the veteran's 
conditions. 

The examiner should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered.

4.  After the above is complete, 
readjudicate the veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

